                     Case 1:14-cv-08065-VEC Document 231-8 Filed 05/27/21 Page 1 of 1




                                                   The City of New York
                                               Department of Investigation
                                                        ROSE GILL HEARN
                                                         CoM M ISSION ER
gO MaroEN LANE
NEW YoRK, NY IOOSA
2I   2-e25-5900




                                                                Marclr 7,2013




           City of New York
           Office of Adrninistrative Trials arrd Hearings
           40 Rector Street,6th Floor
           New York, NY 10006-1705

           Attention : Calendar Unit

           RE: Department of Investigation v. George Airday, Index No. f 2-2038

           Dear Sir or Madartt

                   At a July 2, 2Al2 confereuce in fi'ont of ALJ Lewis, the New York City Department of
           Investigation ("DOI") withdrew without prejudice three administrative charges it had filed against City
           Marshal Ceorge Airday pending the resolution of two criminal matters in which Marshal Airday was a
           defendant in Bronx Crinrinal Court. It is my underctanding that those matters have now been resolved.
           DOI therefore seeks to re-instate Charge One of the enclosed charges and specifications, which were
           served on Marshal Airday on June 12,2012. DOI withdraws Charges Two and Three.

                 I respectfirlly suggest that a conference be scheduled during the week of April 8,2013 for purposes
           of              a schedule and procedure for the hearing and any pre-hearing matters. Deputy
                  discussirrg
           Conrmissioner for Legal Al"fairs and General Connsel Madorie Landa will represent DOI in this matter.
           Stuan l,ondon, E.sq. and Horvard. Sterinbach, Esq. of London & Worth LLP have appeared on behalf of
           Marshal Airday in this matter and have also requested that it be put back onto OATH's calendar. I am
           available at (212) 825-0662 should you require additional infornation.

                                                                             SU



                                                                         \
                                                               Benet J. Kearney
                                                               Deputy General Counsel

                      George Airday
                      Stuart London. Esq

           Encl




                                                                                                                       NYCE00061   1
